﻿227.	It is indeed an honour and a privilege for me and the members of my delegation to participate in the thirty-eighth session of the General Assembly. We bring warm greetings from the Government and people of Bangladesh.
228.	I take this opportunity of congratulating Saint Christopher and Nevis on its independence and welcome it to our midst in the United Nations.
229.	On behalf of the delegation of Bangladesh and on my own behalf I wish to extend to you, Sir, our most sincere felicitations on your assumption of the high office of President of the Assembly. The constructive role of your great country, Panama, in connection with regional as well as international issues, as evidenced particularly in the remarkable efforts of the Contadora Group, has earned the deep appreciation of us all. Your own longstanding association with the United Nations gives us every reason to believe that under your able and dynamic leadership we shall be able to achieve some fruitful and constructive results at this session.
230.	We were particularly moved by your inspiring address immediately after you took over the presidency. Your assessment of the international economic situation, coupled with your strong plea for adoption of action- oriented programmes by the Assembly, leads us to believe that you will be playing a leading part in what the vast majority of us perceive to be the most critical issue facing us at the present time, that of our ability to exercise political will, our constituencies notwithstanding, to face the realities of the international economic situation of the day and to apply that will to substantive dialogue and negotiations.
231.	In this and other efforts, Mr. President, we assure you of our fullest support and co-operation in the discharge of your responsibility. I should like to express our sincere congratulations to the other officers of the Assembly on their election to the various positions of responsibility.
232.	My delegation would like to take this opportunity to convey our deep appreciation to the outgoing President, Mr. Imre Hollai of Hungary, for the very able manner in which he guided the deliberations of the thirty- seventh session. His wisdom, dedication and diplomatic skill have won him the admiration of all.
233.	I would also like to record our sincere appreciation to the Secretary-General for his unremitting efforts to realize the objectives and principles of the Charter of the United Nations and for his contribution to the cause of international security, peace and progress. The Secretary- General's illuminating report has been read with great interest, and I believe this document constitutes an important input to the work of the current session.
234.	The thirty-eighth session must certainly count as one of the most exceptional and crucial sessions of the General Assembly. Already nearly 20 heads of State or Government have addressed us during this session. We have, for the first time during the General Assembly session, seen an exchange of views carried out, even though informal and outside the framework of the General Assembly, in a manner aimed at creating a direct impact on making our work here both more productive and meaningful. The thirty-eighth session also takes place at a time of unprecedented crisis. The international situation, both in the political and economic sense, has often been described as the worst since the Second World War. Indeed, it is not without reason that a number of speakers in recent days have recalled those sad and bitter days of the thirties which presaged the outbreak of the Second World War. But, however close the parallel, the world has not stood still these past 50 years. The eighties are not the thirties and the United Nations is not the League of Nations. The essential difference, during this epoch- making half century, has been the emergence of more than 100 independent sovereign Member States. This is what gives the United Nations its strength and moral authority. The presence of sovereign States has acted as a force of restraint and moderation in international affairs over the years.
235.	The third world, the South, the developing countries, the three great continents of Africa, Asia and Latin America, constitute a major force in world events, both politically and economically. In times of distress and conflict, these countries, which make up more than three- fourths of the population of this globe, can become a powerful and effective force towards the maintenance of peace and stability. Our inability to recognize this important reality at times has caused not only the spirit, of international co-operation to suffer, but also the effectiveness of the United Nations.
236.	The Movement of Non-Aligned Countries, to which two thirds of the United Nations belong, has championed the cause of peace and justice since its inception. Its growing membership and consistent principles have established its natural role in sustaining peace and diffusing global tension. We believe that this great Movement is now an indispensable catalyst in promoting understanding among peoples, ideologies and nations.
237.	I humbly submit that in our experience, democracy, no matter how we choose to interpret it, has never meant that the voice of one or two, or even a handful of countries, should determine the destiny of mankind. International co-operation cannot be built on an edifice where some dictate and others follow. Peace and security, like development, are built brick by brick through the active involvement and participation of all Member States Nowhere has this process been made more clearly visible or possible than at the General Assembly.
238.	The 1950s and the 1960s witnessed tremendous development throughout the North, but the capacity of the developed countries to grow in any meaningful manner during the 1970s and 1980s was inextricably and inexorably linked to the fate of the developing countries. For it was the growth and development of this group of countries that constituted and provided the dynamic element of growth for the entire international community. For developing countries to grow and develop, two requirements stand out crystal clear: first and foremost is the creation of conditions of peace and stability, and the other is to create and maintain reasonable confidence in the economic system which could sustain us all. These requirements are interrelated and interdependent.
239.	We have learned from recent history that progress in disarmament talks between the two super-Powers has a direct and positive impact on the international climate. Absence of progress has invariably resulted in an escalation in both numbers and quality of armaments, with concomitant pressures on countries both far and near. The interaction between disarmament and development and the glaring discrepancy between the amount spent on armaments and that spent on development do not bear recounting. Suffice it to say that the voice of the General Assembly must be heard loud and clear in support of concrete measures to promote disarmament and to divert resources from armament to development. One concrete way of doing this would be to institute without delay some measure of international taxation on all expenditure on nuclear arms.
240.	This session of the General Assembly must also take concrete measures to arrest the increase in armaments, particularly nuclear weapons. We must devise ways and means to depoliticize, as far as possible, the consideration of such questions within the United Nations. Technical issues, particularly those relating to verification and assessment of relative strength, should be determined As objectively as possible, perhaps by seeking the advice of eminent experts or through creation of supra-national bodies similar to the International Court of Justice.
241.	Many more substantial suggestions in this regard have been made during this session. What is important is that these proposals be studied and examined seriously in the coming days. Considering the almost unanimous view that the arms the single biggest threat to humanity, it is inconceivable that we should not take practical concrete measures at this session to at least partially redress the situation.
242.	I must refer here to the recent tragedy involving a South Korean civilian airliner. The tragic incident is a manifestation of the brinkmanship to which we are prone at a time when all of us are engaged in avoiding conflicts and areas where peace exists at its critical limits. It reinforces our belief that even dimensions such as these pose a direct and serious threat to global peace and security, and we must therefore find ways and means to avoid a recurrence of such an unfortunate incident.
243.	Many, if not most, small nations and developing countries such as my own attach the highest importance to the work of the United Nations system as a whole. Whether we vote for or against a resolution is a matter which is studied very carefully. Those are not decisions which are taken at the behest of anyone country or a group of countries. We make a conscious effort to weigh the pros and cons, looking for the principles underlying each issue. It is the respect for these principles that provides the greatest security for countries such as Bangladesh.
244.	We want to see the development of a code of conduct for Member States, a code that permits no nation to take the law into its own hands. Bangladesh believes that the moral authority of the United Nations should be its greatest strength, a moral authority based on the principles embodied in the Charter. A strong United Nations whose voice is respected by all provides the best insurance and safeguard for all Member States. Moral authority and the political weight of the Organization are determined by its own Member States.
245.	How seriously do each of us take the resolutions adopted by the General Assembly and the Security Council? Do the Articles of the Charter need to be invoked only when we find it convenient to do so? Where is the spirit that gave birth to the Charter? How can we choose to ignore the historic role played by the United Nations in the process of decolonization? More than 100 States have joined the Organization since its birth. The newly independent States of Africa, Asia and Latin America are in a sense the products of the United Nations. Certainly, the United Nations and their presence and participation in the work of the United Nations remain an important manifestation of the sovereignty and independence of these countries. The principle of one country, one vote is vital to the whole spirit of the sovereign equality of States and the essence of the Charter.
246.	The persistent presence of colonialism and racism in southern Africa is an outrage to humanity. It continues to pose a dangerous threat to peace and security in the region. Bangladesh is irrevocably committed to the cause of the oppressed peoples of Namibia and South Africa. We pledge our unstinted support to their legitimate struggle for freedom, liberty and human dignity. We are fully convinced that their efforts will ultimately triumph. As an active member of the United Nations Council for Namibia, we firmly believe that the independence of Namibia can and must be achieved in accordance with the United Nations plan for Namibia, the only viable basis for peaceful transition of the territory from colonial subjugation to independence, and we have consistently asked for its full implementation without any modification whatsoever J
247.	In the same spirit, we cannot condone the right of States to interfere in the affairs of other States. We have therefore consistently voted against the presence of foreign troops in Afghanistan and Kampuchea. We should permit the peoples of Afghanistan and Kampuchea to determine the governments of their choice. This should be done without the presence or threat of foreign troops.
248.	We were dismayed when the sanctity of frontiers was so brutally violated by the Israeli invasion of Lebanon. Bangladesh expresses its deep sympathy for the brotherly people of Lebanon who have suffered so greatly. There can be no normalcy in Lebanon until there is a total withdrawal of all Israeli troops from Lebanese territory. We commend the efforts which have led to a cease-fire in that country, and I think we speak on behalf of all when we say that the efforts should now be extended to maintaining the cease-fire.
249.	Bangladesh's position on the question of Palestine is clear and unequivocal. We have consistently maintained that any just and lasting peace in the area must be based on the acceptance by all parties of the fact that the question of Palestine lies at the heart of the crisis, that the acquisition of territory by force imposes an obligation on Israel to withdraw completely and immediately from all occupied Arab territories, including the Holy City of Jerusalem, and that the Palestinian people have the inalienable right to self-determination, including the right to have a State of their own in their homeland under the leadership of the PLO, their sole and legitimate representative. We strongly condemn the continued Israeli occupation of Arab and Palestinian territories and the defiant establishment of settlements. It is on the basis of these essential principles that we can foresee an end to the turmoil and strife that have tormented the region for over three decades. In this context, we have consistently supported the Arab peace plan as a sound basis for establishing durable peace in the region. The quiet but effective efforts being made by the Al-Quds al-Sharif Committee are equally aimed at contributing towards this peace process in the Middle East. The International Conference on the Question of Palestine, held at Geneva only last month, has demonstrated once again the deep and firm commitment of the vast majority of the international community to the early restoration of the inalienable rights of the Palestinian people.
250.	We cannot but express our distress and anguish at the continued conflict between Iran and Iraq. We are 
convinced that both Iran and Iraq want peace, and our discussions with the leaders of these two countries convince us that the Organization of the Islamic Conference, the Non-Aligned Movement, the Gulf Co-operation Council and the United Nations must continue to assist the process of peace both separately and, if necessary, through a co-ordinated effort. I must say that this war has not only brought in its trail untold suffering and destruction to the great peoples in those two countries, but has also cast a shadow on the prospect for global peace and security. We should therefore like to make a renewed appeal to both Iran and Iraq to take full advantage of the many proposals which have been made to them for bringing this conflict to an end. I would even submit that both these brotherly Moslem countries may wish to take advantage of the current session of the General Assembly for this purpose.
251.	The unfortunate developments in the brotherly country of Chad also give us cause for concern, and it is our sincere hope that it will be possible to resolve this matter through peaceful means.
252.	The lack of progress in the inter-communal talks between the Turkish-Cypriot and Greek-Cypriot communities has been a cause of concern to all of us. We urge both communities to engage in meaningful discussions for reaching a mutually acceptable solution of the problem that would enable them to live in honour and dignity within the framework of a federated Cyprus, where the rights of both communities "will be fully protected. These talks have continued much longer than was expected, and unless there is some progress in the immediate future, the situation in Cyprus may take an irreversible turn.
253.	If the effectiveness of the United Nations system is being eroded in the area of maintaining international peace and security, we notice with equal concern and alarm the drift away from multilateral co-operation and multilateral institutions towards bilateralism. That is all the more regrettable because Member States have always had the highest praise for the excellent work being done by various development agencies within the United Nations system. This tendency has perhaps become more pronounced as a result of the lack of progress in North- South dialogue aimed at international economic cooperation. Notwithstanding the considerable flexibility and pragmatism that marked the outcome of the Seventh Conference of Heads of State or Government of Non- Aligned countries at New Delhi and the Ministerial Meeting of the Group of 77 at Buenos Aires, we regret that there has been so little progress. The situation is further compounded by the fact that hopes were indeed raised when at the Summit of Industrialized Nations, at Williamsburg, the importance of the role of the South, the global nature of the current international economic crisis and the extent of interdependence between the North and the South were clearly acknowledged. At Belgrade also, at the sixth session of the United Nations Conference on Trade and Development, there was general agreement on the nature of the crisis and, in general terms, the remedial steps that were required, although there we faltered in the area of concrete measures. Why then, despite the present economic crisis involving both the North and the South, are we unable to act?
254.	With regard to launching of the global negotiations, we feel there is an immediate need for close consultations within the framework of the United Nations, more particularly during this session, when we are already witnessing intensive initiatives at the highest level. We also feel that we should concentrate on exploiting those areas where agreement already exists or where agreement is possible. We believe that the time has come to step away from the Versailles meeting cul-de-sac and start meaningful negotiations here in New York.
255.	We have noted with interest the recommendations recently made by the Committee for Development Planning on the subject of money and finance. Some other expert bodies nave also addressed themselves to this important subject. Recalling the proposal of the Conference of non-aligned countries, we believe that it would be useful if we could initiate at this General Assembly session preparations for an international conference on money and finance for development. But there is also a need for measures to be taken in favour of developing countries without any further delay.
256.	The situation in the least developed countries is particularly desperate. These are the countries which now have little or no access to commercial credit and whose capacity for trade has been seriously hampered. Therefore, at least the following measures need to be taken urgently: a substantial increase in the official development assistance on highly concessional terms to the developing countries, particularly the least developed; the seventh replenishment of the International Development Association's funds to provide for a substantial increase in real terms in lending to recipients; a special drawing rights allocation of 15 billion for the next two-year period; the cancellation of all official debts of the least developed countries without any further loss of time; the waiving of all barriers of tariffs and quotas in respect of the least developed countries; commencement of the operations of the Common Fund to be set for 1 January 1984; abstention by developed countries from imposing new restrictions or other protectionist measures on any exports of developing countries; and full and effective implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries.
257.	A number of other measures in the areas of food and agriculture, trade, raw materials, money and finance and energy should also be initiated. We should be in a position to take action on all these matters at this session of the Assembly.
258.	One of the subjects to which we have attached the very highest importance in the Group of 77 has been the role of the United Nations system in support of economic co-operation among developing countries and the Caracas Programme of Action.? We are gratified to note that there has been some progress in this area, though much still remains to be done. The fundamental basis of South- South co-operation is that the South must be permitted to decide, of its own volition and without interference, the framework and substance of such co-operation. We sincerely hope that there will be no impediment created to the United Nations system's supporting the Group of 77 in strengthening and developing economic cooperation among developing countries.
259.	I have endeavoured to explain why a country such as Bangladesh attaches so much importance to the United Nations and the United Nations system. In Bangladesh our own efforts during the past 18 months have focused on three broad fronts. First, we have endeavoured to take the Government to the people, and in so doing to engage the people more directly in the process of nation-building. Very belatedly in the post-colonial sense, we are the first in our region to reorganize the once remote local administration in the rural areas, where 90 per cent of the 95 million people of Bangladesh live, into effective and vibrant centres of real development activity. We are trying to provide infrastructural support for each of these centres, which we expect will also emerge as the first echelon of our political activity. 

260.	Secondly, we have intensified efforts to implement various measures geared to making the country self-reliant, particularly in food production. We have also stepped up a country-wide family planning programme to reduce the growth of population.
261.	These steps are aimed at moving us swiftly towards strengthening our representative institutions, which have always formed an integral part of our society. We shall hold local government elections throughout the country this winter. These will be followed by elections at higher echelons, leading to parliamentary elections in March 1985. These democratic processes are integral to our way of life. In our perception, it is equally indispensable that there be peace and stability to sustain development and democracy. This will explain why Bangladesh attaches such great importance to a more stable system in the global sense.
262.	Bangladesh must be permitted to proceed unimpeded with the delicate and complex task of national reconstruction and development. We need the friendship, understanding and assistance of our neighbours, our friends, the international community and the United Nations system. Conscious of the need to create an atmosphere of harmony and accord in South Asia, Bangladesh has joined six other countries of the region in promoting regional co-operation. Very recently we held the first-ever meeting of seven South Asian foreign ministers. We have been able to identify specific areas of co-operation, and we remain confident in Bangladesh that as this regional co-operation develops so will the overall climate in the region.
263.	In our efforts to build a solid base for the relaxation of regional and international tensions, we have always supported the creation of zones of peace and nuclear-weapon-free zones in various parts of the world. We have also consistently supported the Declaration of the Indian Ocean as a Zone of Peace.
264.	I wish to conclude by saying that the Bangladesh delegation expects to see the General Assembly take concrete and effective steps at its thirty-eighth session towards: the emergence of a free and independent State of Palestine; the emergence of a free and independent Namibia; the ending of the Iran-Iraq armed conflict; the withdrawal of foreign troops from Afghanistan and Kampuchea; the halting of the arms race and the rapid scaling-down of nuclear armouries; the immediate launching of global negotiations and the initiation of preparations for a conference on money and finance for development; the adoption of a set of immediate measures in favour of developing countries; the strengthening and revitalization of the United Nations system through expression of full respect for and total observance of the goals and objectives of the Charter of the United Nations; the implementation of the resolutions of the Security Council and the General Assembly; and the renewal of support for multilateral co-operation, as well as for the development activities of the United Nations system.
265.	Above all, we should like to see the restoration of a sense of respect for the dignity of man, for human life; respect for the equality of man and his right to pursue a life of his choice, free from interference; and the restoration of healthy human values which ensure that we treat each other with compassion and understanding.
 

